Title: To James Madison from Henry Lee, 19 November 1825
From: Lee, Henry
To: Madison, James


        
          Sir
          Washington 19th. Novr. 1825
        
        The inclination which I expressed to you several years ago, in 1823 I believe, to devote myself to the cultivation of letters, still besets me, & I have been fortunate enough to select a subject which is capable of receiving and conferring ⟨imperishable?⟩ honour. Whether I shall be able to do it justice is a question which labour, patience, diligence, & the inspiration of the historic muse, must be left to answer. It is the campaign of 1814 on the Niagara. It will at once strike you as a theme pregnant with all the important sources of interest which history delights to embalm and to transmit to future ages. Its political causes, its military features, and its moral consequences are all of the highest dignity. It stands off from the current transactions of the period, & is disengaged from the oft recorded Annals of the revolution. On the shores of our Mediterranean seas, gallant men, fought and conquered in our Countrys battles. Surely they deserve to be commemorated with affection & truth; and this justice I am resolved to render them if fate permits.
        
        It is not necessary to observe to you that whoever enters on an undertaking of this kind, without a fervent and fixed determination to construct his work on a basis of truth, is building on a sandy foundation. Before he completes the structure, time discovers some unsound material, which soon brings the whole fabric to the ground. Convinced of this fact, I am exceedingly anxious to obtain as much information as possible, from sources on which I can rely, in relation to this campaign, & I have already consulted several of the principal officers engaged in it. Genl. Brown has very politely furnished me with some very important materials; other officers of junior rank & inferior distinction have likewise contributed various interesting details, and I entertain no apprehension of difficulty in completing in a few months my military Collection. The more abstruse & delicate matters of cabinetical history, are supposed to be at the disposal chiefly of yourself & Genl. Armstrong, and to each of you I am now addressing myself for such assistance as you may be pleased to afford. In what measure of reserve or of confidence, this, if yielded at all, is to be extended to me, I cannot foretel, and shall not conjecture. As my objects are the discovery and the display of truth, I shall pursue my enquiries with zeal, and shall subject all the details I may receive to the fairest analysis that my feeble judgment will enable me to employ. Whatever I may receive from yourself will certainly command the most respectful attention, and even should you find it convenient to forbear any communication on the subject, notice of it will have the good effect of closing my enquiries in this particular direction, and of rendering them more determinate in others. With great respect I am Sir yr. very obt. & very humble Sert.
        
          H. Lee
        
      